ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2017-11-15_ORD_01_NA_04_FR.txt.                                                                         337




   OPINION INDIVIDUELLE DE M. LE JUGE GREENWOOD

[Traduction]

   1. J’ai voté contre la décision tendant à déclarer recevable la quatrième
demande reconventionnelle présentée par la Colombie et, si je me suis
associé à la conclusion de la majorité en ce qui concerne la troisième
demande reconventionnelle, je l’ai fait sur la base d’un raisonnement qui,
à certains égards, s’écarte de celui développé dans l’ordonnance. Dans la
présente opinion, je tâcherai d’expliquer brièvement en quoi consistent
mes divergences.
   2. Aux termes du paragraphe 1 de l’article 80 du Règlement, « [l]a Cour
ne peut connaître d’une demande reconventionnelle que si celle-ci relève
de sa compétence et est en connexité directe avec l’objet de la demande de
la partie adverse ». Les deux conditions énoncées dans ce paragraphe sont
cumulatives. Elles sont aussi distinctes. Pour autant, elles entretiennent
entre elles un lien important, dont la présente ordonnance ne rend pas
pleinement compte.
   3. S’agissant de l’obligation pour la demande reconventionnelle de
« rel[ever] de [l]a compétence » de la Cour, la première question qui se
pose, en l’espèce, est celle de savoir si, comme l’a soutenu la Colombie, il
suﬃt d’établir que la Cour était compétente pour connaître de la demande
principale au moment du dépôt de la requête et que la demande recon-
ventionnelle entre dans le cadre de l’instrument ayant servi à fonder sa
compétence, ou si, ainsi que plaidé par le Nicaragua, il doit avoir été
démontré que la Cour aurait été compétente à la date de la présentation
de la demande reconventionnelle si celle-ci avait été soumise ce jour-là en
tant que demande principale, par la voie d’une nouvelle requête.
   4. L’enjeu est important en la présente espèce, car le pacte de Bogotá,
que le Nicaragua invoque pour fonder la compétence de la Cour à l’égard
de sa demande principale, a cessé de produire ses eﬀets entre la Colombie
et lui-même le 27 novembre 2013, soit un jour après que le Nicaragua eut
déposé sa requête et près de trois ans avant que la Colombie ne présente
ses demandes reconventionnelles. Dans son arrêt sur les exceptions préli-
minaires du 17 mars 2016 (C.I.J. Recueil 2016 (I), p. 3), la Cour s’était
déclarée compétente pour connaître de la plupart des demandes princi-
pales du Nicaragua, quoique cette compétence ne s’étendît pas à la viola-
tion de l’obligation de s’abstenir de recourir à la menace ou à l’emploi de
la force que celui-ci reprochait à la Colombie. Aucune des deux Parties
n’a mis en avant d’autre titre de compétence que le pacte de Bogotá.
   5. Le libellé du paragraphe 1 de l’article 80 ne donne aucune indication
claire quant à la date à laquelle doit s’apprécier la compétence pour
connaître d’une demande reconventionnelle, et la Cour n’a jamais été
amenée à se pencher sur cette question. Dans son arrêt de 1953 sur les

                                                                         52

     droits souverains et espaces maritimes (op. ind. greenwood) 338

exceptions préliminaires soulevées en l’aﬀaire Nottebohm, elle a toutefois
fait une importante déclaration de principe concernant les conséquences
d’une situation dans laquelle la base de compétence serait devenue cadu-
que après le dépôt d’une requête. Ainsi, selon elle,
     « [l]orsque la requête est déposée à un moment où le droit en vigueur
     entre les parties comporte la juridiction obligatoire de la Cour …, le
     dépôt de la requête n’est que la condition pour que la clause de juri-
     diction obligatoire produise eﬀet à l’égard de la demande qui fait l’ob-
     jet de la requête. Cette condition remplie, la Cour doit connaître de la
     demande ; elle a compétence pour en examiner tous les aspects, qu’ils
     touchent à la compétence, à la recevabilité ou au fond. Un fait exté-
     rieur tel que la caducité ultérieure de la déclaration par échéance du
     terme ou par dénonciation ne saurait retirer à la Cour une compé-
     tence déjà établie. » (Nottebohm (Liechtenstein c. Guatemala), excep-
     tion préliminaire, arrêt, C.I.J. Recueil 1953, p. 123.)

La Cour n’a pas fait cette déclaration à propos de demandes reconvention-
nelles (aucune n’avait été présentée dans cette aﬀaire). Elle l’a faite en réponse
à l’argument du Guatemala, qui contestait sa compétence au motif que la
déclaration par laquelle il avait accepté sa juridiction était devenue caduque
après le dépôt de la requête. Aussi bien, les raisons pour lesquelles elle a rejeté
cet argument ne sont pas sans pertinence : comme la Cour l’a exposé, le dépôt
de la requête, à une date où existe une base de compétence entre les parties,
est « la condition pour que la clause de juridiction obligatoire produise eﬀet
à l’égard de la demande qui fait l’objet de la requête » et, cette condition
remplie, la Cour doit connaître de « tous les aspects » de la demande.
   6. La question est de savoir ce qu’il faut entendre par « tous les aspects »
de la demande. La Cour, en l’aﬀaire Nottebohm, n’a fait référence qu’à la
compétence, à la recevabilité et au fond. Mais, en principe, la compétence
pour connaître de la demande elle-même est censée s’étendre à l’examen de
procédures incidentes, telles que les demandes en indication de mesures
conservatoires (qui peuvent être le fait de l’une ou l’autre des parties). A
l’instar de la majorité des membres de la Cour, je considère qu’elle couvre
également la compétence pour connaître d’une demande reconventionnelle.
Quoique celle-ci soit un acte juridique autonome, c’en est un qui doit présen-
ter une connexité directe avec l’objet de la demande principale et qui relève
de la section D, intitulée « Procédures incidentes », du Règlement de la Cour.
   7. Lorsqu’un Etat exerce son droit de déposer une requête devant la
Cour, il accomplit un acte qui, comme en l’aﬀaire Nottebohm, permet à
l’instrument juridictionnel sur lequel il se fonde de produire ses eﬀets juri-
diques, et de continuer de les produire quand bien même cette base de com-
pétence serait ultérieurement modiﬁée ou frappée de caducité. L’un des
eﬀets produits est que le demandeur se trouve exposé à une demande recon-
ventionnelle du défendeur. Selon moi, il y demeure exposé, que le titre de
compétence invoqué au moment du dépôt de sa requête reste inchangé ou,
au contraire, qu’il devienne caduc ou subisse toute autre modiﬁcation.

                                                                                53

    droits souverains et espaces maritimes (op. ind. greenwood) 339

   8. Conclure le contraire, en donnant raison au Nicaragua, reviendrait
à altérer la nature même d’une demande reconventionnelle. Celle-ci ne
serait plus une étape incidente — autonome, certes, mais présentant néan-
moins un lien de connexité directe avec la demande — de l’instance prin-
cipale, mais deviendrait une procédure séparée, qui ne serait plus rattachée
à la demande principale que par une forme de jonction tronquée.
   9. En outre, l’interprétation de l’article 80 préconisée par le Nicaragua
risque d’être à l’origine d’une réelle iniquité. En la présente espèce, le
Nicaragua a déposé sa requête la veille de l’expiration du pacte de Bogotá,
qui est la base de compétence entre la Colombie et lui-même. Dans l’op-
tique du Nicaragua, le fait que le pacte a cessé de produire ses eﬀets entre
les deux Etats dès le lendemain n’aurait pas d’incidence sur la compétence
de la Cour pour connaître de l’ensemble des aspects de sa propre demande,
mais il aurait pour eﬀet de forclore la Colombie d’y riposter dans le cadre
d’une demande reconventionnelle. Certes, la Colombie n’aurait, dans
cette hypothèse, à s’en prendre qu’à elle-même : si le pacte a cessé d’être
en vigueur entre les deux pays, c’est parce qu’elle a choisi de le dénoncer
en novembre 2012, dénonciation qui a pris eﬀet le 27 novembre 2013.
Toutefois, selon la perspective du Nicaragua, les conséquences auraient
été les mêmes si la dénonciation avait été de son propre fait et qu’il avait
déposé sa requête le dernier jour où il lui était loisible de le faire. Consi-
dérer que l’article 80 du Règlement laisserait à un Etat demandeur ayant
retiré son consentement à la juridiction de la Cour immédiatement après
avoir déposé une requête la possibilité de tirer tous les avantages du prin-
cipe énoncé en l’aﬀaire Nottebohm aux ﬁns de ses propres demandes, tout
en se soustrayant à celle d’être lui-même l’objet d’une demande reconven-
tionnelle, exposerait au risque d’un détournement complet du principe de
l’égalité entre les parties.
   10. Je souscris donc pleinement à la décision de la Cour quant au pre-
mier élément relatif à la compétence. Mon désaccord porte sur la manière
dont la Cour traite ici le second élément.
   11. Il est bien sûr constant que la recevabilité d’une demande recon-
ventionnelle est assujettie aux diverses conditions et, notamment, aux
restrictions ratione temporis et ratione materiae, prévues dans l’instrument
juridictionnel pertinent. La demande reconventionnelle de l’Italie, en
l’aﬀaire relative aux Immunités juridictionnelles de l’Etat (Allemagne
c. Italie), demande reconventionnelle, ordonnance du 6 juillet 2010,
C.I.J. Recueil 2010 (I), p. 310, a été jugée irrecevable parce qu’elle ne
satisfaisait pas aux conditions temporelles prévues dans la convention
européenne pour le règlement paciﬁque des diﬀérends de 1957. En la pré-
sente espèce, la Cour a minutieusement analysé (aux paragraphes 69 à 76
de l’ordonnance) la question de savoir si les troisième et quatrième
demandes reconventionnelles concernaient des diﬀérends d’ordre juri-
dique (condition requise par l’article XXXI du pacte) et si, dans chaque
cas, il s’agissait de diﬀérends qui, de l’avis des Parties, ne pouvaient être
résolus au moyen de négociations directes (condition prescrite à l’ar-
ticle II du pacte).

                                                                           54

     droits souverains et espaces maritimes (op. ind. greenwood) 340

   12. C’est là, toutefois, que la Cour manque, selon moi, d’apprécier
comme il se doit la relation entre la condition de compétence et celle vou-
lant qu’il existe une connexité directe entre la demande reconventionnelle
et l’objet de la demande principale. Dans le cas de la troisième demande
reconventionnelle de la Colombie, ce lien de connexité directe me semble
on ne peut plus étroit. De fait, l’objet de la demande et celui de la demande
reconventionnelle sont identiques. Demande et demande reconvention-
nelle ont pour origine le même diﬀérend. La Cour ayant déjà conclu, dans
son arrêt du 17 mars 2016, que celui-ci existait au moment du dépôt de la
requête (C.I.J. Recueil 2016 (I), p. 31-34, par. 67-79), et qu’il s’agissait
d’un diﬀérend que les Parties n’envisageaient pas de résoudre au moyen
de négociations directes (ibid., p. 37-39, par. 92-101), il m’apparaît inutile,
et quelque peu artiﬁciel, de revenir sur ces questions dans la présente
ordonnance. Loin de moi l’idée, pour autant, de donner à entendre que la
Cour peut de manière générale présumer que, lorsque les conditions de
compétence énoncées dans l’instrument juridictionnel pertinent sont rem-
plies pour ce qui est de la demande principale, elles le sont ipso facto pour
ce qui est de la demande reconventionnelle. Ce serait tout simplement
faux, ainsi que le montre l’analyse développée en l’aﬀaire relative aux
Immunités juridictionnelles. Je dis seulement que, lorsque le lien de
connexité directe entre l’objet de la demande et une demande reconven-
tionnelle est aussi étroit qu’il l’est dans le cas de la troisième demande
reconventionnelle présentée en l’espèce, il n’est pas forcément nécessaire,
dès lors qu’il a été répondu à la question de savoir si les conditions de
compétence sont remplies dans le contexte de la demande principale, de se
la reposer séparément dans le contexte de la demande reconventionnelle.
L’utilité d’une telle analyse sera fonction des conditions spéciﬁques pré-
vues dans l’instrument juridictionnel pertinent et de la nature du lien de
connexité entre la demande reconventionnelle et l’objet de la demande
principale.
   13. Pour en venir à la quatrième demande reconventionnelle, je suis au
regret de ne pouvoir faire mienne la conclusion de la Cour lorsque celle-ci
reconnaît une connexité directe entre cette demande reconventionnelle et
l’objet de la demande principale (ordonnance, par. 53). Selon la Cour,
cette connexité directe tient à ce que la demande principale concerne le
respect des droits du Nicaragua dans la ZEE et que la demande reconven-
tionnelle se rapporte à l’étendue de cette dernière. Il est vrai que le recours
à des lignes de base droites, incluant dans le régime des eaux intérieures
les importantes étendues de mer qui se trouveraient en deçà, pourrait
avoir pour eﬀet de repousser plus au large la limite extérieure de la ZEE
de l’Etat côtier, même si le Nicaragua conteste que tel soit le cas en l’es-
pèce (question sur laquelle il n’est ni nécessaire ni opportun de se pen-
cher). Toutefois, une décision relative aux lignes de base du Nicaragua
n’aurait en tout état de cause aucune incidence sur le statut de la zone
dans laquelle sont censés s’être produits les incidents qui sont au cœur de
la demande du Nicaragua et de la troisième demande reconventionnelle
de la Colombie. Je conviens qu’il existe un diﬀérend entre la Colombie et

                                                                            55

    droits souverains et espaces maritimes (op. ind. greenwood) 341

le Nicaragua quant au décret par lequel celui-ci a établi un système de
lignes de base droites, mais ce diﬀérend est entièrement distinct de celui
qui est à l’origine de la demande principale et de la troisième demande
reconventionnelle, et, selon moi, le lien de connexité requis entre la qua-
trième demande reconventionnelle de la Colombie et l’objet de la demande
principale n’a tout simplement pas été démontré. Aussi ai-je voté contre
le point A) 4) du dispositif.

                                    (Signé) Christopher Greenwood.




                                                                        56

